Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13, 15-69  are pending.
	In reply to the non-final action of 6/05/20, the applicants’  on 11/5/20 amended  claim 12.
Claims 5-6, and 26-69 are withdrawn.
Claims 1-4, 7-13  and 15-25 are for examination.
Applicants’ argument submitted on 11/5/20  is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 


Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



Claims 1-4, 7-13, 15-24, 25  are rejected under 35 U.S.C. 103 as being  unpetantable over Winzer et al., (US 10,006,010,  US 20170058267), Facchini et al., (WO 2015/081437 Al, in IDS US 20160312256) in view of Smolke et al., U.S. 2008/0176754 A1;  and further for claim 25: Mitchell et al PNAS 2014, 111, 17003-17010  or  Vasquez et al ( Molecular Plant 2010, 3, pp 678-690).when given the broadest reasonable interpretation.


Facchini et al., (WO 2015/081437 Al, Also US 20160312256) disclose a method epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-1-benzylisoquinoline alkaloid ... said method comprising engineered/recombinant  non-plant host cell (genus of hosts such as   bacterial, fungal,  microbial host cell , see para 162-163), said host cell comprising a polypeptide having epimerase activity and is an oxidoreductase having oxidase and reductase activity ( therefore  a bifunctional), a naturally occurring fusion/split protein; said reference protein  of SEQ ID NO: 323 having 96.3% sequence identity to SEQ ID NO: 8 of the instant invention said reference also discloses expression of said polypeptide as a single fusion/chimeric protein or as separate modules/domains comprising the oxidase and reductase components and encoded by two polynucleotide sequences. Applicants’ are directed to the following sections in Facchini et al., (WO 2015/081437 A1, in IDS): Abstract; Fig. 1-6, paragraphs [0009-0028], [0058-0067] and [0097-00100]; and entire document. 

The reference of Smolke discloses that chemical synthesis of benzylisoquinoline alkaloids (BIAs) is normally a costly and time-consuming process (paragraph [0008]). Smolke discloses that microbial biosynthesis enables green synthesis and the production of these molecules without extreme reaction conditions and toxic waste streams (paragraph [0010]). Smolke discloses production of BIAs by expressing cloned and synthetic DNAs expressing enzymes of a metabolic pathway in a microbe such that L-tyrosine is converted to a BIA intermediate and the yeast can be engineered by adding additional metabolic steps for conversion of the BIA intermediate to a desired alkaloid end product (paragraph [0009]). Smolke discloses the microbe includes bacteria and yeast (paragraph [0029]). Smolke discloses a metabolic pathway for production of (S)-canadine through the intermediate (S)-reticuline using enzymes including norcoclaurine synthase (Figures 1, 12, and 16B; Example 7). Smolke discloses integration of the heterologous coding sequences (paragraph [0033]). 
Regarding claim 25  Prior arts  teach the advantage of  use of plant gene   encoding to non-pant cell such as Yeast cell chromosome for efficient expression ( see  Mitchell et al PNAS 2014, 111, 17003-17010  or  Vasquez et al ( Molecular Plant 2010, 3, pp 678-690).
 One of skill in the art is motivated to   gene encoding   enzyme  used in Smolke, Facchini, and Winzer   encoded within the chromosome of the non-pant cell such as yeast cell as taught by Mitchell et al or  Vasquez et al for efficient expression.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smolke, Facchini, and Winzer to add  (S)-1-benzylisoquinoline alkaloid  or substrate like  L-tyrosine ( reads on claim 15) the   non-plant cell culture as taught  Smolke’s method for the conversion of substrate within the cell culture to (S)-1-benzylisoquinoline alkaloid   and  also  the later to (R)-1-benzylisoquinoline alkaloid   . One would have been motivated to and would have had a reasonable expectation of success to do this because Smolke discloses conversion of the BIA intermediate to a desired alkaloid end product in the cell culture., Facchini, and Winzer each discloses enzymes involved in metabolic steps for production of the BIA and epimerizing an (S)-l-benzylisoquinoline alkaloid to an (R)-l-benzylisoquinoline alkaloid . Therefore, the method of claims 1-4, 7-13, 15-24   would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
 
Argument
Applicants’ argument is considered but found unpersuasive.
Applicants state in their argument :
 Category of enzymes described in, e.g., SEQ. ID NOs. 1-15 of the present application are epimerases. As such, these enzymes modify the stereochemistry of a substrate to produce a product with a reversed stereochemistry. Additionally, these enzymes are bifunctional enzymes. In contrast, the entirety of the Smolke reference did not address the improvements to the system using bifunctional enzymes or epimerases. In particular, the particular bi-functional epimerase enzymes discussed in the present application had not previously been described or expressed as having activity within a non-plant cell. Additionally, as different categories of enzymes vary in temperature and pH optima, as well as differ in requirements for folding and processing within the cell to adopt the functional configuration, one of ordinary skill in the art would not readily know 


Additionally, the epimerase reaction that is discussed in the present application is shown

below:


    PNG
    media_image1.png
    133
    631
    media_image1.png
    Greyscale


This epimerase reaction differs from the reactions discussed in the Smolke reference. 


Further, even with the combined teaching of the Smolke, Facchini, Winzer, Mitchell, and Vasquez references, one of ordinary skill in the art would not have had a reasonable expectation of success in the claimed invention as one of ordinary skill in the art would not readily know what conditions would be needed to optimize for this particular epimerase reaction within a non-plant cell. Additionally, when introducing new pathways within an engineered nonplant cell, one of ordinary skill in the art would not readily know how to ensure flux within the cell directs products to act as substrates in desired reactions.

Applicant is filing a declaration from Prof. Christina Smolke of Stanford University to confirm and support the arguments above.”

Applicants above argument is considered but found unpersuasive.  The rejection is a 103 obviousness rejection. Smolke reference is used to  show that  compare to plant cell  microbial cell  comprise certain advantages for  the production of benzylisoquinoline alkaloid. Winzer et al.,  and Facchini et al.,  disclose the  method epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-1-benzylisoquinoline alkaloid 
Such as; as explained above Winzer et al., disclose a method epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-1-benzylisoquinoline alkaloid, said method comprising engineered/recombinant  non-plant host cell ( microbial host cell see claim 52, genus of hosts), said host cell comprising a polypeptide having epimerase activity  which  comprise oxidase and reductase activity ( bifunctional), a naturally occurring fusion/split protein; said reference protein  ( SEQ ID NO: 1) having 96.2 % sequence identity to SEQ ID NO: 8 of the instant invention. 
Since  epimerase used in  Winzer et al. is 96.2% sequence identical to applicants SEQ ID NO: 8, therefore  reads on applicants  claims 8, 19-21 and all other claims rejected  comprise generic  epimerase for the epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-l-benzylisoquinoline alkaloid therefore  taught by Winzer et al. Applicants state that SEQ. ID NOs. 1-15 of the present  claims are bifunctional enzymes. However claim do not directed to epimerase not a bifunctional enzyme and also the epimerase used in Winzer et al. comprise oxidase and reductase activity is therefore bifunctional.
Furthermore both Winzer et al.,  and Facchini et al. disclosed the reaction  of epimerization ( see fig 2 in Facchini et al.) and Fig 1 of Winzer et al.,  ) which are identical to  applicants reaction scheme  disclosed above.

Winzer et al.,   fig 1: disclose:

    PNG
    media_image2.png
    266
    639
    media_image2.png
    Greyscale

Applicants argument  “one of ordinary skill in the art would not have had a reasonable expectation of success in the claimed invention as one of ordinary skill in the art would not readily know what conditions would be needed to optimize for this particular epimerase reaction within a non-plant cell. Additionally, when introducing new pathways within an engineered nonplant cell, one of ordinary skill in the art would not readily know how to ensure flux within the cell directs products to act as substrates in desired reactions”

 is considered but found not persuasive because  arts of  Winzer et al,  Facchini et al., Smolke et al;  Mitchell et al and   Vasquez et al as disclosed above used to show how non plant cell, such as microbial cell, yeast cell  can be successfully express plant  protein and  said  non-plant cell expressing epimerase enzymes can be used to epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-1-benzylisoquinoline alkaloid.

Finally Applicant yet does not file declaration from Prof. Christina Smolke.

Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Claims 1-4, 7-13, 15-25  of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application claims 1-30   of US  16/149025. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi759 

The recited co-pending application claims 1-30   of US  16/149025 above encompass a method epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-l-benzylisoquinoline alkaloid ... said method comprising a genus of polypeptides/enzymes having the ability to convert an (S)-1-benzylisoquinoline alkaloid to an (R)-l-benzylisoquinoline alkaloid, said reference epimerase having 100% sequence identity to SEQ ID NO: 8 of the instant application and said reference method of the co-pending application overlaps with the method of increasing the production or a method epimerizing an (S)-l-benzylisoquinoline alkaloid to an (R)-1-benzylisoquinoline alkaloid as claimed in claims 1-4, 7-13, 15-25  of the instant application, and falls entirely within the scope of co-pending claims 1-30   of reference application.
Applicants’ argument  against the  ODP rejection found to be unpersuasive. Therefore 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. TD submit ion is required. ODP rejection remained  until TD is submitted and approved.

Conclusion
Claims 1-4, 7-13, 15-25  are rejected..  No claim is allowed.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652